[Cite as Pla v. Cleveland State Univ., 2016-Ohio-3150.]




MARIA PLA                                                 Case No. 2014-00918

        Plaintiff                                         Judge Dale A. Crawford

        v.                                                DECISION

CLEVELAND STATE UNIVERSITY

        Defendant



        {¶1} This case came to be heard on a Complaint brought by Plaintiff, Maria Pla,
for age discrimination in violation of R.C. 4112 and promissory estoppel. The case
proceeded to trial on the issues of liability and damages on March 14-16, 2016.
        {¶2} At the conclusion of Plaintiff’s case, Defendant moved for dismissal of all of
Plaintiff’s claims pursuant to Civ.R. 41(B)(2). Upon reviewing the Parties’ arguments,
the Court granted Defendant’s motion, in part, dismissing Plaintiff’s claim of promissory
estoppel. Promissory estoppel is a quasi-contractual or equitable doctrine designed to
prevent harm resulting from the reasonable and detrimental reliance of an employee
upon the false representations of his employer. Karnes v. Doctors Hospital, 51 Ohio St.
3d 139, 142 (1990). To prevail on a promissory estoppel claim, a plaintiff must establish
the following four elements: 1) a promise clear and unambiguous in its terms;
2) reliance by the party to whom the promise is made; 3) that reliance must be
reasonable and foreseeable; and 4) the party claiming estoppel must be injured by the
reliance. Russ v. TRW, Inc., 59 Ohio St.3d 42, 570 N.E.2d 1076 (1991); Masek v.
Reliance Elec. Co., 60 Ohio St.3d 134, 573 N.E.2d 594 (1991); Steele v. Mara Enters.,
10th Dist. Franklin No. 09AP-102, 2009-Ohio-5716, ¶ 1. Upon careful consideration of
Plaintiff’s testimony and that of Dr. Angelin Chang, the Court found that Plaintiff did not
establish any of the four elements of promissory estoppel. Dr. Chang testified that she
never promised Plaintiff that she would get her job back. Rather, she merely informed
Case No. 2014-00918                        -2-                                 DECISION


her that she was communicating with Defendant in order to facilitate a renewal of
Plaintiff’s contract. It was unreasonable for Plaintiff to rely on the alleged promise, as
there is no evidence that Dr. Chang had the authority to promise a contract renewal.
Finally, Plaintiff did not provide any evidence that she relied on the alleged promise to
her detriment.
      {¶3} Defendant’s post-trial brief was filed on March 30, 2016 and Plaintiff’s post-
trial brief was filed on March 31, 2016. The following constitutes the Court’s Findings of
Fact and Conclusions of Law.

FINDINGS OF FACT
   {¶4}      Plaintiff worked as a part-time piano instructor in Defendant’s Music
      Department for over 19 years;
   {¶5}      Plaintiff taught a class called Keyboard Skills, which is a required class for
      all undergraduate music majors;
   {¶6}      Plaintiff was the only instructor of the Keyboard Skills class;
   {¶7}      The Gateway Exam is an internal student evaluation for music education
      students used to assess the skills students should acquire during their first two
      years of study to determine if they are ready for upper-level courses;
   {¶8}      During the time when both Dr. Birch Browning, Music Department Chair,
      and Plaintiff taught at the University, all of the students taking the Gateway Exam
      were students of Plaintiff: either they took her Keyboard Skills class, or Plaintiff
      exempted them from the class after evaluating their abilities;
   {¶9}      On June 30, 2014, Dr. Browning called Plaintiff to inform her that he
      decided not to renew Plaintiff’s contract for the fall 2014 semester;
   {¶10}     Plaintiff’s contract was previously renewed 23 years in a row;
   {¶11}     According to Defendant’s policies, the decision to hire or fire part time
      faculty was exclusively within Dr. Browning’s discretion and control;
Case No. 2014-00918                        -3-                                  DECISION


   {¶12}     At the time of her termination, Plaintiff was 73 years old and she was the
      oldest member of the Music Department by approximately 20 years;
   {¶13}     Dr. Browning renewed Plaintiff’s contract a total of four times between his
      promotion to Chair in 2012 and Plaintiff’s termination in 2014;
   {¶14}     Plaintiff’s replacement, Dr. Shuai Wang, was 34 years old at the time she
      was hired and had no experience teaching full-time at the university level;
   {¶15}     Dr. Wang’s salary is $125 more per credit hour than Plaintiff’s.

CONCLUSIONS OF LAW
      {¶16} Plaintiff claims discrimination on the basis of age in violation of R.C.
4112.02. R.C. 4112 states, in part:

      {¶17} “It shall be an unlawful discriminatory practice:

      “(A) For any employer, because of the race, color, religion, sex, military
      status, origin, disability, age or ancestry of any person, to discharge
      without just cause, to refuse to hire, or otherwise to discriminate against
      that person with respect to hire, tenure, terms, conditions, or privileges of
      employment, or any matter directly or indirectly related to employment.”

      {¶18} To establish an employment discrimination claim, a plaintiff must
demonstrate an adverse employment action was causally linked to discriminatory intent.
A plaintiff may introduce direct, circumstantial, or statistical evidence to show that the
motivation for the adverse employment action plaintiff suffered was intentional
discrimination. Barnes v. GenCorp, Inc., 896 F.2d 1457 (6th Cir.1990); Johnson v.
Kroger Co., 319 F.3d 858, 864-65 (6th Cir.2003). The ultimate inquiry is “whether the
defendant intentionally discriminated against the plaintiff.” USPS Bd. of Governors v.
Aikens, 460 U.S. 711, 715 (1983).
      {¶19} A prima facie claim for employment discrimination may be established with
either direct evidence or indirect evidence. Mauzy v. Kelly Servs., Inc., 75 Ohio St. 3d
Case No. 2014-00918                        -4-                               DECISION


578, 1996 Ohio 265, 664 N.E.2d 1272, 1276-77 (1996). Direct evidence “refers to a
method of proof, not a type of evidence. It means that a plaintiff may establish a prima
facie case of age discrimination directly by presenting evidence, of any nature, to show
that the employer more likely than not was motivated by discriminatory intent.” Mauzy,
664 N.E.2d at 1279. Direct evidence of discrimination may be present, such as where
an employer says, “I fired you because you are disabled.” Smith v. Chrysler Corp., 155
F.3d 799, 805 (6th Cir. 1998). The Court is aware that this type of evidence rarely
occurs.
       {¶20} Plaintiff believes there exists direct evidence of age discrimination in the
form of a comment made by Dr. Browning. Specifically, upon becoming chair of the
music department, in or around July 2012, he asked her if she had plans to retire.
       {¶21} An employer’s discriminatory comments may constitute direct evidence that
an employee who was the subject of an adverse employment action was a victim of
discrimination.   Courts consider four factors to determine whether an employer’s
comments demonstrate an age bias:

       (1) whether the statements were made by a decision-maker or by an
       agent within the scope of his employment; (2) whether the statements
       were related to the decision-making process; (3) whether the statements
       were more than merely vague, ambiguous or isolated remarks; and
       (4) whether they were made proximate in time to the act of termination.

       {¶22} Skelton v. Sara Lee Corp., 249 F. App’x 450, 455 (6th Cir.2007) (citing
Peters v. Lincoln Elec. Co., 285 F.3d 456, 477-78 (6th Cir.2002). “[N]one of these
factors is individually dispositive of age discrimination, but rather, they must be
evaluated as a whole, taking all of the circumstances into account.” Peters, 285 F.3d at
478, citing Cooley v. Carmike Cinemas, Inc., 25 F.3d 1325, 1330 (6th Cir.1994).
       {¶23} The question about retirement was made by Dr. Browning in the scope of
his employment. However, there is no evidence that it was related to his decision not to
Case No. 2014-00918                          -5-                                DECISION


renew Plaintiff’s contract. This singular isolated comment was also made approximately
two years before he decided not to renew her contract.              Plaintiff testified that
Dr. Browning did not make any other age-related remarks to her. Dr. Browning testified
that he questioned Plaintiff regarding retirement solely for planning purposes, i.e. to
ensure he had adequate time to hire a replacement should she decide to retire. The
Court finds it is appropriate and reasonable for a newly promoted chair of a department
to ask faculty members about retirement plans for logistical reasons.         Further, the
Supreme Court of the United States has held that retirement is analytically distinct from
age. Hazen Paper v. Biggins, 507 U.S. 604, 610 (1993); Kentucky Retirement Sys. v.
EEOC, 554 U.S. 135, 142 (2008). Therefore, no inference of age bias will be drawn
from Dr. Browning’s question.
       {¶24} Plaintiff also attempts to demonstrate discriminatory intent on the basis of
statistical evidence.    “Appropriate statistical data showing an employer’s pattern of
conduct toward a protected class as a group can, if unrebutted, create an inference that
a defendant discriminated against individual members of the class.” Barnes, 896 F.2d
at 1466, citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). “When a
plaintiff demonstrates a significant statistical disparity in the discharge rate, he or she
has provided strong evidence that chance alone is not the cause of the discharge
pattern.” Barnes, 896 F.2d at 1466-69. “[F]or statistics to be valid and helpful in a
discrimination case, both the methodology and the explanatory power of the statistical
analysis must be sufficient to permit an inference of discrimination.” Amini v. Oberlin
College, 440 F.3d 350, 359 (6th Cir.2006).
       {¶25} The Court finds that Plaintiff’s statistical data is insufficient to establish
discriminatory intent.    Plaintiff relies on a document produced by Defendant which
purportedly shows the employees supervised by Dr. Browning, including their date of
hire and date of termination. (Ex. #78.) Plaintiff contends that Dr. Browning’s hiring
practices are evidence of his age bias. Without an explanation of how the varying hires
Case No. 2014-00918                         -6-                                DECISION


and fires relate to each other, i.e. whom was replaced by whom, this document does
little to demonstrate Dr. Browning’s alleged age bias. The evidence submitted simply
does not confirm Plaintiff’s belief that Dr. Browning regularly hired younger employees
and fired older employees. When questioned about specific instances of age-related
terminations, Plaintiff asserts that two part-time instructors, including herself, were
terminated.   Dr. Browning testified that he makes approximately 100 employment
decisions (hiring/renewal of contract, firing/non-renewal) per year. Therefore, it can
hardly be said that two non-renewals out of approximately 200 employment decisions
over a time period of approximately two years is statistically significant evidence of age
discrimination. In addition, Dr. Browning testified that during the above-mentioned time
period he hired eight people over the age of 40, four of which were in their 60’s.
       {¶26} In the absence of direct evidence, Plaintiff may establish a prima facie case
using the disparate treatment method. Disparate treatment discrimination has been
described as “the most easily understood type of discrimination. The employer simply
treats some people less favorably than others because of their race, color, religion, sex,
or national origin.” Teamsters v. United States, 431 U.S. 324, 335-36 (1977) fn. 15. In
a disparate treatment case, liability depends upon whether the protected trait actually
motivated the employer’s decision. Hazen Paper Co. v. Biggins, 507 U.S. 604, 610
(1993).   For example, the “employer may have relied upon a formal, facially
discriminatory policy that required adverse treatment” of protected employees, or the
“employer may have been motivated by the protected trait on an ad hoc, informal basis.”
Id. at 610. “Whatever the employer’s decision making process, a disparate treatment
claim cannot succeed unless the employee’s protected trait actually played a role in that
process and had a determinative influence on the outcome.” Id. at 610.
       {¶27} To determine whether the employer’s actions were motivated by
discriminatory intent, and thereby establish a prima facie case, courts may employ the
framework established by the United States Supreme Court in McDonnell Douglas.
Case No. 2014-00918                              -7-                                      DECISION


Under the McDonnell Douglas standard, a plaintiff establishes a prima facie case of
age discrimination by establishing that he: 1) was a member of a protected class; 2)
suffered an adverse employment action; 3) was qualified for the position held; and 4)
that comparable, non-protected persons were treated more favorably.                       McDonnell
Douglas Corp., 411 U.S. at 802. The Supreme Court of Ohio approved and slightly
modified the McDonnell Douglas test to fit a claim of age-based wrongful discharge.
See Barker v. Scovill, Inc., 6 Ohio St.3d 146, 451 N.E.2d 807 (1983). Under the Barker
standard, a plaintiff must demonstrate (1) that he or she was a member of the statutorily
protected class, (2) that he or she was discharged, (3) that he or she was qualified for
the position, and (4) that he or she was replaced by, or that the discharge permitted the
retention of, a person not belonging to the protected class. Id.; see also Ackerman v.
Diamond Shamrock Corp., 670 F.2d 66 (6th Cir.1982).
       {¶28} Plaintiff has established her prima facie case under the Barker/McDonnell
Douglas standards: 1) she was 73 years old at the time of her termination, 2) there is no
dispute that her contract for the fall of 2014 was not renewed, 3) contrary to Defendant’s
assertion, Plaintiff was qualified for the position, having performed it for over 20 years,
and 4) she was replaced by someone not belonging to the protected class.1
       {¶29} Once a plaintiff establishes a prima facie case under the disparate
treatment method, using the McDonnell Douglas standards, a presumption of age
discrimination is created. Then, similarly to the direct evidence method, the burden of
production then shifts to the defendant-employer to overcome the presumption of
discrimination by articulating a legitimate, nondiscriminatory reason for its actions.
McDonnell Douglas Corp.; see also Allen v. Totes/Isotoner Corp., 123 Ohio St.3d 216,
2009-Ohio-4231, ¶ 4.




       1Considering  her age, the average age of the workforce, and the average age of the Cleveland
State University Department of Music, hiring someone substantially younger was almost certain to occur.
Case No. 2014-00918                           -8-                                   DECISION


       {¶30} Dr. Browning provided a number of reasons for the termination of Plaintiff.
When he called Plaintiff to inform her of his decision he told her that her contract would
not be renewed because her students failed the Gateway Exam.                   In response to
Interrogatories by Plaintiff, used to impeach Dr. Browning, he gave the reason of
unsatisfactory performance as evidenced by: 1) music education students having not
done well on the Gateway Exam, which they must pass for acceptance into the
licensure program in the College of Education, 2) students having to take additional
lessons with [Plaintiff]; 3) junior level music education students not being taught basic
information that they needed to pass the class; they said they were not told the
information, 4) Plaintiff’s syllabi pulled for failing to align with prescribed proficiencies for
the course, she was teaching skills she did not need, and 5) Plaintiff did not change
teaching materials, even after being asked.
       {¶31} However, during trial, Dr. Browning testified several times that the reason
for her termination was: for years he had witnessed students taking the Gateway exam
and, in his opinion, the students performed at an inadequate level. Since Plaintiff was
the only instructor responsible for those skills, and students either took her course, or
she tested them out of the course, he believed the low performance was due to
Plaintiff’s instruction. When questioned about the apparent discrepancy with the reason
he gave Plaintiff on the phone (students failed the exam), he explained that students
were passing the Gateway, but below standards which he deemed acceptable. Further,
Dr. Ziolek testified that Dr. Browning told him the reason he decided not to renew
Plaintiff’s contract was because she failed to stay current. The Court finds Defendant
articulated a legitimate non-discriminatory reason for terminating Plaintiff.
       {¶32} If a defendant provides a legitimate non-discriminatory reason for
terminating an employee the burden shifts to the plaintiff to show that a genuine issue of
material fact exists as to whether the defendant’s reason was merely pretext to hide
intentional discrimination. To meet this burden, the employee must submit evidence
Case No. 2014-00918                               -9-                                      DECISION


that an employer’s proffered reason (1) had no basis in fact, (2) did not actually motivate
the employer's challenged conduct, or (3) was insufficient to warrant the challenged
conduct. Knepper v. Ohio State Univ., 10th Dist. No. 10AP-1155, 2011-Ohio-6054,
¶ 12. See Hall v. Banc One Mgmt. Corp., 10th Dist. Franklin No. 04AP-905, 2006-Ohio-
913, ¶ 31-34 (defining pretext). See also Dautartas v. Abbott Labs., 2012-Ohio-1709
(10th Dist.). Under any of the three options, a plaintiff must produce sufficient evidence
from which the trier of fact could reasonably reject an employer’s explanation and infer
that the employer intentionally discriminated against him or her. Id. Beyond that, as
explained later in this decision, Plaintiff must prove that the real reason for the adverse
employment action was a discriminatory purpose.
        {¶33} Plaintiff proffered evidence regarding Defendant’s reasons for her
termination.     The original reason offered by Dr. Browning, when he called her to
terminate her contract on June 30, 2014, was that her students had failed the Gateway
Exam. Both Plaintiff and her significant other, Forest Collins, testified that Dr. Browning
told Plaintiff the reason he was not renewing her contract was because her students
had failed the Gateway Exam.2 Dr. Browning testified that he could not recall whether
he mentioned students failing the Gateway Exam during that phone call. However, he
did recall telling her the reason he decided not to renew her contract was because for
13 years he had watched students during the Gateway Exam and in his professional
opinion students consistently performed at an inadequate level. He testified that this
was the sole reason for deciding not to renew Plaintiff’s contract. Plaintiff presented
evidence that the reason stated on the phone had no basis in fact. According to records
provided by Defendant, all of the students eventually passed the Gateway Exam (some
requiring retakes on certain sections).           Plus, Drs. Chang, Ziolek, and Browning all


        2Plaintiff and Mr. Collins testified that Dr. Browning used different terminology to describe not

passing the Gateway Exam; Plaintiff used the word “failed” and Mr. Collins used the word “flunked.”
However, they both agree that the only reason given for the termination was that students had not passed
the Gateway Exam.
Case No. 2014-00918                           -10-                                  DECISION


testified that performance by an instructor’s students on the Gateway exam is not in
itself a justifiable reason for non-renewing the instructor’s contract. Likewise, regarding
Plaintiff’s syllabus and teaching materials, Plaintiff admits that she was asked to make
changes to her syllabus.        However, Plaintiff made the requested changes to her
syllabus and her replacement used an exact copy of the syllabus, and continues to do
so. Therefore, even though this reason had a basis in fact, it does not seem to be the
actual motivation for Plaintiff’s termination, nor is it sufficient to warrant the termination.
       {¶34} The Court finds that Dr. Browning’s subjective beliefs were different than
the standards of Cleveland State University and it is hard for the Court to believe
Dr. Browning’s stated reasons were the actual reason for his decision to terminate
Plaintiff. Considering all of the students did in fact end up passing the Gateway exam
and there was apparently no issue with Plaintiff’s syllabus considering her replacement
copied it and continues to use it, the Court does not believe Dr. Browning’s stated
reasons for termination are reasonable or appropriate.            However, the Court is not
tasked with determining what is appropriate or reasonable. The Court is tasked with
determining whether his decision was the unlawful result of discriminatory intent.
       {¶35} As a general rule, the Court will not substitute its judgment for that of the
employer and will not second-guess the business judgment of employers regarding
personnel decisions. Kirsch v. Bowling Green State Univ., 10th Dist. No. 95API11-1476
(1996). Additionally, in a discrimination case, the Court must examine the employer’s
motivation, not a Plaintiff’s perceptions.      Wrenn v. Gould, 808 F.2d 493, 502 (6th
Cir.1987). Accordingly, just because it may appear unfair or unreasonable does not
mean that the stated reasons are pretext for discrimination.             “Plaintiffs lose if the
company honestly believed in the nondiscriminatory reasons it offered, even if the
reasons are foolish or trivial or even baseless.” Hartley v. Wis. Bell, 124 F.3d 887, 890
(7th Cir.1997).
Case No. 2014-00918                        -11-                                 DECISION


       {¶36} Plaintiff has established that the reasons offered for her termination are
likely false. However, she must also prove the real reason was discriminatory intent. “A
reason cannot be proved to be a pretext for discrimination unless it is shown both that
the reason was false, and the discrimination was the real reason.” Crase v. Shasta
Beverage, Inc., 10th Dist. No. 11AP-519, 2012-Ohio-326, ¶ 21.           Federal courts, in
considering claims under the Age Discrimination in Employment Act of 1967, hold that
in order to prevail on a disparate treatment claim a plaintiff must prove that age was the
“but-for” cause for the challenged adverse employment action. Gross v. FBL Fin. Servs.,
Inc., 557 U.S. 167, 177, 129 S. Ct. 2343, 174 L. Ed. 2d 119 (2009). Similarly, Ohio
courts have held that the “ultimate inquiry” in considering an employment based age
discrimination case is “whether the plaintiff was a victim of intentional discrimination and
was subject to an adverse employment decision because of his or her age, i.e., whether
age was the ‘but for’ cause of the employer’s adverse decision.”           (Emphasis sic.)
Morrissette v. DFS Servs., LLC, 10th Dist. Franklin No. 12AP-611, 2013-Ohio-4336
citing Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 120 S.Ct. 2097 (2000).
“The Cornerstone of the analysis [whether there was discriminatory intent] is whether
the employment action is the result of discrimination – not merely whether the action is
unfair or the justification questionable.” Price v. Matco Tools, Inc., 2007-Ohio-5116,
¶ 31 (9th Dist.).
       {¶37} “The ultimate burden of persuading the trier of fact that the defendant
intentionally discriminated against the plaintiff remains at all times with the plaintiff.”
Vossman v. AirNet Sys., 10th Dist. Franklin No. 12AP-971, 2013-Ohio-4675. Under
R.C. 4112, a plaintiff alleging age discrimination must show they were terminated
because of their age. This is referred to as but-for causation. See Smith v. Ohio Dep’t
of Pub. Safety, 2013-Ohio-4210, 997 N.E.2d 597 (10th Dist.) (“Age discrimination
cases, like retaliation cases, require proof of but-for causation.”). What Plaintiff must
prove by a preponderance of the evidence is that she was singled out because of her
Case No. 2014-00918                                 -12-                                         DECISION


age.    Scott v. Goodyear Tire & Rubber Co., 160 F.3d 1121, 1126 (6th Cir.1998).
Regardless of which method is used to establish discriminatory intent, Plaintiff must
show that she was “discharged on account of age.” Mauzy v. Kelly Servs., 75 Ohio
St.3d 578, 588, 1996-Ohio-265, 664 N.E.2d 1272, citing Kohmescher v. Kroger Co., 61
Ohio St.3d 501, 575 N.E.2d 439 (1991).
        {¶38} Plaintiff sets out circumstantial evidence which she believes, coupled with
the established prima facie case, are sufficient to show that Defendant’s reasons were
pretext and that the real reason was intentional discrimination.                         First, Defendant
asserted numerous different conflicting reasons for Plaintiff’s termination. Second, the
alleged disparity of qualifications and pay rate between Plaintiff and her replacement.
Third, a comment by Dr. Ziolek in an email that “things are in the hands of younger folks
now” and the fact that Dr. Ziolek testified that Dr. Browning informed him the reason for
Plaintiff’s termination was her failure to “stay current.”3                 In regards to Dr. Ziolek’s
comment in the email about the department being in the hands of younger folks, one
can infer that he simply meant that the new chair runs things differently, or that he is
commenting on the fact that Dr. Browning is younger than Dr. Ziolek. The Court finds
no such inference based on this statement that the Department of Music now
discriminates against older employees.                 Plaintiff also asserts that Dr. Browning’s
conduct toward her and others is direct evidence of his discriminatory intent.
Specifically, many years ago he scheduled an exam in conflict with one of hers, he did


        3The    Court is aware of the well-established principle that phrases such as “staying current” are
often buzz words for age discrimination. However, as circumstantial evidence, Dr. Browning’s comment
alone is not sufficient for a finding of discriminatory intent. It can, however, be considered as evidence of
pretext. The Court cannot reasonably infer that Dr. Browning’s comment was indicative of his age bias.
During trial Dr. Browning was never asked to confirm this statement nor was he asked what he meant by
“staying current.” As such, the Court is left to surmise the meaning. In considering this statement and all
of the remaining circumstantial evidence, the Court can just as reasonably infer that a failure to “stay
current” is consistent with the other stated reasons for termination, i.e. that Plaintiff failed to upgrade her
syllabus or course materials. Even though those reasons are likely not the real reason for termination,
Plaintiff’s inability to “stay current” may be related to her teaching methods and is not inherently related to
her age.
Case No. 2014-00918                        -13-                                DECISION


not respond to her emails, he avoided her, and he was friendly with younger students
while some older students complained about his behavior. The Court finds no evidence
of discriminatory intent based on Dr. Browning’s alleged conduct. An inference can be
drawn that Dr. Browning did not like Plaintiff. However, there is absolutely no evidence
that his dislike was related to her age. “Mere dislike that is unrelated to the plaintiff’s
[age] will not support a claim of discrimination.” Smith v. Ohio Dep’t of Pub. Safety,
2013-Ohio-4210, 997 N.E.2d 597 (10th Dist.), citing Skvarla v. Potter, 109 Fed. Appx.
790, 801 (7th Cir.2004). Plaintiff also alleges that Dr. Wang, her replacement, was far
less qualified for the position. However, she did not establish the fact that Dr. Wang
was less qualified.   While Dr. Wang had no teaching experience, she did have a
doctorate and a substantial amount of experience performing with orchestras and other
music groups. She was also recommended by a former member of the Cleveland State
University Music Department. One could draw an inference that the disparity in pay rate
was related to Dr. Wang’s advanced degrees and had nothing to do with age.

CONCLUSION
      {¶39} Considering the circumstantial evidence and all of the facts and
circumstances described by Plaintiff, the Court finds that Plaintiff has failed to meet her
burden of proving that Defendant terminated her because of her age. A trier of fact may
draw more than one inference from the evidence. In this case, several inferences may
be drawn. Plaintiff’s burden is that she must prove by a preponderance of the evidence
that the chosen inference was that her termination was based upon her age. She has
not done so – mere suspicion is not sufficient. This a close case. The Court finds that
the evidence is equally balanced.        Thus, Plaintiff did not meet her burden of
demonstrating by a preponderance of the evidence that she was terminated by
Dr. Browning because of her age.
Case No. 2014-00918                    -14-                    DECISION


     {¶40} Judgment shall be rendered in favor of Defendant.




                                           DALE A. CRAWFORD
                                           Judge
[Cite as Pla v. Cleveland State Univ., 2016-Ohio-3150.]




MARIA PLA                                                 Case No. 2014-00918

        Plaintiff                                         Judge Dale A. Crawford

        v.                                                JUDGMENT ENTRY

CLEVELAND STATE UNIVERSITY

        Defendant

        {¶41} This case was tried to the Court on the issues of liability and damages.
The Court has considered the evidence and, for the reasons set forth in the decision
filed concurrently herewith, judgment is rendered in favor of Defendant. Court costs are
assessed against Plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.




                                                           DALE A. CRAWFORD
                                                           Judge

cc:
Caryn Markowitz Groedel                                   Lee Ann Rabe
Tiffany Fischbach                                         Randall W. Knutti
31340 Solon Road, Suite 27                                Assistant Attorneys General
Cleveland, Ohio 44139                                     150 East Gay Street, 18th Floor
                                                          Columbus, Ohio 43215-3130

Filed April 12, 2016
Sent to S.C. Reporter 5/25/16